Name: Commission Regulation (EU) NoÃ 738/2013 of 30Ã July 2013 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council as regards the use of certain additives in seaweed based fish roe analogues Text with EEA relevance
 Type: Regulation
 Subject Matter: fisheries;  food technology;  marketing;  health;  foodstuff
 Date Published: nan

 31.7.2013 EN Official Journal of the European Union L 204/32 COMMISSION REGULATION (EU) No 738/2013 of 30 July 2013 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of certain additives in seaweed based fish roe analogues (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be amended in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2) either on the initiative of the Commission or following an application. (3) An application for the authorisation of the use of several additives in seaweed based fish product analogues was submitted on 1 February 2011 and has been made available to the Member States. (4) Seaweed based fish roe analogues have been developed from extracts of seaweed, amounting to about 85 % of the product. Additional ingredients are water, spices and authorised additives. Seaweed based fish roe analogues belong to the food category 04.2.4.1 Fruit and vegetable preparations excluding compote according to Part D of the Union List of food additives of the Annex II to Regulation (EC) No 1333/2008. (5) As these products are not visually appealing, the use of certain food colours are needed. The use of sweeteners is needed to adjust the taste, to mask bitterness and at the same time to avoid that the use of sugars would limit the microbiological stability and the shelf-life of these products. Additionally requested additives are needed as stabilisers and antioxidants. (6) The seaweed based fish analogues are primarily intended to be used as garniture or for ornamentation purposes on dishes, as an alternative to fish roe. The additional exposure due to the use of these additives would therefore be negligible compared to their use in other foodstuffs and is not liable to have an effect on human health. It is therefore appropriate to authorise the use of certain colours, sweeteners, antioxidants and stabilisers in fish roe analogues. (7) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the authorisation of use of Curcumin (E 100), Riboflavins (E 101), Cochineal, Carminic acid, Carmines (E 120), Copper complexes of chlorophylls and chlorophyllins (E 141), Plain caramels (E 150a), Vegetable carbon (E 153), Carotenes (E 160a), Paprika extract, capsanthin, capsorubin (E 160c), Beta-apo-8-carotenal (C 30) (E 160e), Beetroot Red, betanin (E 162), Anthocyanins (E 163), Titanium dioxide (E 171), Iron oxides and hydroxides (E 172), Extracts of rosemary (E 392), Phosphoric acid  phosphates  di-, tri- and polyphosphates (E 338 - 452) and Saccharin and its Na, K and Ca salts (E 954) in seaweed based fish roe analogues constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (8) Therefore, Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008, food category 04.2.4.1 Fruit and vegetable preparations excluding compote, is amended as follows: (1) The following entries are inserted in numerical order: E 100 Curcumin 50 Only seaweed based fish roe analogues E 101 Riboflavins quantum satis Only seaweed based fish roe analogues E 120 Cochineal, Carminic acid, Carmines 100 Only seaweed based fish roe analogues E 141 Copper complexes of chlorophylls and chlorophyllins quantum satis Only seaweed based fish roe analogues E 150a Plain caramels quantum satis Only seaweed based fish roe analogues E 153 Vegetable carbon quantum satis Only seaweed based fish roe analogues E 160a Carotenes quantum satis Only seaweed based fish roe analogues E 160c Paprika extract, capsanthin, capsorubin quantum satis Only seaweed based fish roe analogues E 160e Beta-apo-8-carotenal (C 30) 100 Only seaweed based fish roe analogues E 162 Beetroot Red, betanin quantum satis Only seaweed based fish roe analogues E 163 Anthocyanins quantum satis Only seaweed based fish roe analogues E 171 Titanium dioxide quantum satis Only seaweed based fish roe analogues E 172 Iron oxides and hydroxides quantum satis Only seaweed based fish roe analogues E 338 - 452 Phosphoric acid  phosphates  di-, tri- and polyphosphates 1 000 (1) (4) Only seaweed based fish roe analogues E 392 Extracts of rosemary 200 (46) Only seaweed based fish roe analogues E 954 Saccharin and its Na, K and Ca salts 50 (52) Only seaweed based fish roe analogues (2) The following footnote is inserted after footnote 34: (46) As the sum of carnosol and carnosic acid